department of the treasury internal_revenue_service washington d c date cc dom it a gl-703459-98 uilc number release date memorandum for arc-gl cc msr gl from acting assistant chief_counsel income_tax accounting subject oklahoma city bombing disaster relief this technical assistance is in response to your request for assistance dated date regarding the tax treatment of government payments made to taxpayers to repair or replace property damaged as a result of the bombing of the alfred p murrah federal building in oklahoma city on date these payments were made pursuant to the chamber grant program and phases i and ii of the community development block grant cdbg program technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issues did taxpayers owning property that was damaged or destroyed by the bombing have a claim for reimbursement to which there was a reasonable_prospect_of_recovery in under sec_1033 may taxpayers defer recognition of gain realized on payments received under the oklahoma city bombing disaster relief measures conclusions taxpayers who met the stated program criteria and were eligible to apply for a chamber grant in had a claim for reimbursement and a reasonable_prospect_of_recovery in and were not entitled to a deduction under sec_165 to the extent of the expected recovery taxpayers also had a claim for reimbursement and a reasonable_prospect_of_recovery in under phase i of the cdbg program and were not entitled to a deduction under sec_165 to the extent of the expected recovery if taxpayers improperly deducted the casualty_loss in they should amend their returns to eliminate the casualty_loss deduction oklahoma city did not approve phase ii of the cdbg program until thus taxpayers applying for funds under phase ii did not have a claim for reimbursement and a reasonable_prospect_of_recovery in and could deduct losses for under sec_165 under sec_1033 taxpayers may defer recognition of gain realized on payments received under the chamber grant program and phase i of the cdbg program and payments received under phase ii as compensation_for bomb damage if taxpayers otherwise comply with the provisions of that section gain realized on payments received under phase ii to stimulate economic recovery and community revitalization may not be deferred under sec_1033 property owners who properly claimed a casualty_loss deduction under sec_165 in and who subsequently received reimbursements for property damaged or destroyed by the bombing should recognize ordinary_income in the year the reimbursement was received to the extent that the deduction resulted in a tax_benefit in a prior year any gain attributable to the reimbursement in excess of the recognized ordinary_income may be deferred under sec_1033 facts oklahoma city was declared a disaster_area following the bombing of the alfred p murrah federal building on date to reimburse property owners for uncompensated property losses attributable to the bombing oklahoma city made grant funds available to property owners from two sources the first dollar_figure fund was made available through the small_business grant assistance program the chamber grant program and the second through the dollar_figure million supplemental appropriation administered as the cdbg program the chamber grants were originally provided in the form of forgivable loans and were disbursed by the chamber of commerce these were provided as an emergency measure immediately after the bombing and before congress had allocated emergency relief funds in the form of the dollar_figure million supplemental cdbg program once the supplemental allocation was made available to oklahoma city the chamber loans were converted to grants with cdbg funds a property owner could have applied for and received up to dollar_figure per property in under the chamber grant program the city maintained the option to deny a chamber grant application and consider the request under the dollar_figure million supplemental appropriation when those funds became available congress specifically provided the dollar_figure million supplementation to assist property and victims damaged and economic revitalization due to the bombing of the alfred p murrah federal building this program consisted of two phases on date the city enacted phase i of the bombing recovery program phase i addressed the need for repairs primarily external repairs to buildings and property damaged by the bombing limited to dollar_figure per property the intent was solely to return damaged properties to their pre-bomb condition grant funds were provided only to pay that portion of damages uncompensated by other sources for example if an affected property owner was partially compensated through donations or other sources directed towards correction of bomb damages the property owner was only eligible for this funding to the extent of damages not otherwise covered similarly if a property owner was insured the owner was eligible for grant funds only to the extent of the deductible amount if any or the difference between the insurance settlement amount and the actual cost of repairs on date the city enacted phase ii of the cdbg program the objectives of phase il were to provide additional funds for bomb-damage reimbursements and to revitalize the affected area by attracting new businesses and encouraging the expansion of existing businesses property owners with damage claims in excess of dollar_figure could submit a claim for grant funds under phase ii of the program phase ii also made loans available to property owners for the purpose of revitalizing the downtown area the property damage reimbursement phases of the cdbg program generally operated as follows bomb affected property owners and businesses submitted applications to the city for assistance damages were assessed by a consultant architecture and engineering firm on contract to the city the firm’s report together with any eligible requirements for work already done emergency repairs was reviewed by a committee composed of senior city officials and the executive director of the urban renewal authority based on their review the committee made a recommendation for funding to the mayor and city council once approved by the council checks were issued for reimbursement and or the owner was authorized to hire an architect to prepare plans and specifications to address the approved repairs bids were taken on unrepaired damages and work undertaken in accordance with the recommended scope of repairs no enhancements to damaged properties were funded by the grants except as required to comply with current life safety code requirements only verified property damage was addressed under this program law analysis sec_165 sec_165 generally provides a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise government funds earmarked to reimburse taxpayers for property damage attributable to a casualty constitute compensation within the meaning of sec_165 see eg 61_tc_117 federal and state funds used to reduce sba mortgage balances on property damaged in an earthquake 76_tc_464 use of government funds to purchase flood-damaged property for an amount in excess of post casualty fair_market_value revrul_71_160 1971_1_cb_75 revrul_74_206 1974_1_cb_198 sec_1_165-1 provides in part if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received as noted above the regulation requires both a claim and a reasonable_prospect_of_recovery as a prerequisite to the denial of a loss the regulation does not define the meaning of the term claim moreover the question of when a taxpayer has a claim under a governmental disaster relief program appears to be an issue of first impression we believe the term claim as used in the regulation should be interpreted to include rights to payment under a funded1 government program in our view a claim arises when a government program has been created that has criteria for qualification thereunder that allows intended beneficiaries of the program to identify themselves with reasonable certainty and also provides the procedural steps if any that such beneficiaries must follow to assert their claims that a taxpayer’s actual right to payment might prove contingent under the government program’s terms does not mean there is no claim rather that factor becomes relevant only to the issue of whether a taxpayer has a reasonable prospect of recovering on the claim chamber grants we conclude that a taxpayer meeting the stated program criteria and therefore eligible to apply for a chamber grant in had a claim for reimbursement within the meaning of sec_1_165-1 for that year unless the claim was denied in the next issue to be resolved concerns whether such a taxpayer also had a reasonable_prospect_of_recovery on that claim in obviously a taxpayer actually approved for a chamber grant in had a reasonable_prospect_of_recovery under the chamber grant program in that year however we believe that any taxpayer eligible to apply for a chamber grant in but not actually approved for such grant in that year also had a reasonable_prospect_of_recovery under the program in although an applicant for a chamber grant had no assurance of receiving such a grant the amount of money appropriated for the chamber grant program gave those eligible to apply at least a reasonable_prospect_of_recovery under the program thus losses reimbursable or eligible for potential reimbursement under the chamber grant program should not be allowable deductions for taxpayers who improperly claimed the deduction for this purpose a government program is funded when the necessary money has been appropriated to implement the program sec_165 provides a special rule for a loss attributable to a disaster occurring in an area subsequently determined by the president of the united_states to warrant assistance under the disaster relief and emergency assistance act a taxpayer who meets certain requirements may elect to deduct such a loss for the taxpayer’s taxable_year immediately preceding the taxable_year in which the loss occurred the city was declared such a disaster_area as a result of the bombing see revrul_96_13 1996_1_cb_18 for convenience we have assumed bombing losses will be claimed for although some taxpayers may be entitled to such losses for under sec_165 in any event a loss must meet all criteria for allowance for to be eligible for allowance for under sec_165 in should amend their returns to eliminate the casualty_loss deduction so that taxable_income is accurately reflected for the year the dollar_figure million supplemental appropriation as discussed the city implemented the dollar_figure million supplemental appropriation for the purpose of reimbursing uncompensated property losses attributable to the bombing in two phases phase i which the city approved in and phase ii which the city did not approve until damages reimbursable under phase i were generally limited to dollar_figure per property and the amount of funds available for phase i appears to have been more than adequate to reimburse the qualifying damages up to the per property limit thus a taxpayer who had property damage reimbursable under phase i had in both a claim for reimbursement and a reasonable_prospect_of_recovery on that claim therefore such losses did not qualify for deduction under sec_165 for taxpayers who improperly claimed the deduction in should amend their returns to eliminate the casualty_loss deduction so that taxable_income is accurately reflected for the year because the city did not approve phase ii under which uncompensated bombing damage to property in excess of dollar_figure became reimbursable of the recovery program until no taxpayer had a claim under phase ii of the program at the end of therefore uncompensated property losses reimbursable under phase ii and meeting any other requirements for deductibility constitute allowable deductions under sec_165 for because the casualty_loss deductions were proper taxpayers that received reimbursements under phase ii for their losses may have had gross_income in subsequent years under the tax_benefit_rule as explained below sec_1033 sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part is involuntarily converted into money or into property not similar_or_related_in_service_or_use to the converted property the gain if any shall be recognized except to the extent that the electing taxpayer within two years after the close of the first taxable_year in which any gain was realized purchases other_property similar_or_related_in_service_or_use to the property so converted in that event the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property sec_1033 provides that if property is converted into money and the taxpayer purchases qualified_replacement_property and elects nonrecognition of gain under sec_1033 then the basis of the replacement_property shall be the cost of such property decreased by the amount of gain not recognized sec_1_1033_b_-1 of the income_tax regulations provides an example assume a realizes dollar_figure from the involuntary_conversion of his barn in the adjusted_basis of the barn to him was dollar_figure and he spent in the same year dollar_figure for a new barn which resulted in the nonrecognition of dollar_figure of the dollar_figure gain the basis of the new barn to the taxpayer would be dollar_figure- the cost of the new barn dollar_figure less the amount of the gain not recognized on the conversion dollar_figure property that was damaged or destroyed by the bombing was involuntarily converted as a result of its destruction in whole or in part for purposes of sec_1033 accordingly taxpayers who received grants under the chamber grant or the cdbg programs that were provided for the purpose of compensating owners of property damaged or destroyed by the bombing were eligible to defer recognition of the gain realized if they otherwise complied with the provisions of sec_1033 on the other hand gain realized on a loan provided under phase ii of the cdbg program for the purpose of stimulating economic recovery and community revitalization rather than for the purpose of compensating property owners for bomb damage to their property may not be deferred for taxpayers that received grants eligible for deferral under sec_1033 expenditures made to repair or replace damaged property are treated as amounts spent to purchase qualifying replacement_property including expenditures_for the following items removal of trash and debris abatement of weeds unsightly bushes damaged or dying trees demolition of structures which have lost structural integrity and securing of retained structures through replacement of doors and installation of temporary windows an additional consideration is the application of the tax_benefit_rule which ordinarily requires the recognition of gross_income in cases where a taxpayer has properly deducted a loss on a federal_income_tax return derived a tax_benefit from the deduction and then received compensation_for the loss in a subsequent year 460_us_370 1983_1_cb_50 the compensation is includible in gross_income to the extent of the tax_benefit derived from the deduction of the loss in the prior year id sec_111 recovery_of tax_benefit items sec_1_165-1 however when the compensation qualifies for nonrecognition from gross_income under another provision of law for example sec_1033 a tension must be resolved between the inclusion required by the tax_benefit_rule and the nonrecognition allowed 460_us_370 with respect to reimbursements under phase ii of the cdbg program the nonrecognition allowed under sec_1033 is overridden to the extent of the tax_benefit derived from the sec_165 deduction claimed in a prior year see revrul_74_206 1974_1_cb_198 thus taxpayers that properly claimed a casualty_loss deduction under sec_165 in and subsequently received reimbursements for their losses should include the reimbursements in gross_income in the year received to the extent the deduction resulted in a tax_benefit sec_1033 and the tax_benefit_rule do not apply however to the extent of funds disbursed under phase ii whether as grants or loans for the purpose of economic revitalization we have not been asked and express no opinion about the proper tax treatment of disbursements under phase ii that were not strictly limited to compensating property owners for uncompensated property losses attributable to the bombing case development hazards and other considerations sec_165 to date there has been no public guidance regarding when a taxpayer has a claim under a governmental disaster relief program and a reasonable prospect of recovering on that claim thus it may be expected that for federal_income_tax purposes some taxpayers have not treated their bombing losses anticipated reimbursements for such losses and actual reimbursements for such losses in a manner consistent with the treatment provided for by this memorandum generally there will not be prejudice where the taxpayer did not claim a deduction for for example suppose a taxpayer reasoning that congress’s dollar_figure million supplemental appropriation prevented a bombing loss deduction for claimed no such deduction although according to the analysis in this memorandum the taxpayer had an allowable bombing loss deduction of dollar_figure for that year in the taxpayer received reimbursement for all of the taxpayer’s otherwise uncompensated property losses attributable to the bombing except for dollar_figure worth of losses pursuant to sec_1_165-1 and ii the taxpayer claimed a dollar_figure loss deduction for although the taxpayer’s treatment conflicts with that provided for in this memorandum which would generally require a deduction in followed by an inclusion in gross_income for the taxpayer’s reporting for and is consistent and has the same effect on aggregate taxable_income for the taxable years at issue as the memorandum method essentially the two methods differ only with respect to when particular items are taken into account in the separate taxable years beginning in the year of physical loss and ending in the taxable_year in which reimbursement occurs thus absent some special circumstance that might prejudice the government the taxpayer’s tax treatment should not be challenged on audit on the other hand if a taxpayer claims a deduction for in excess of that allowable according to the memorandum analysis such deductions generally should be challenged upon audit because of the potential for prejudice to the government for example suppose a taxpayer incurred dollar_figure of bombing losses in reimbursable under phase i of the recovery program which the taxpayer deducted for in the taxpayer receives reimbursement for such losses which the taxpayer includes in gross_income after the statute_of_limitations for assessment has expired for the taxpayer amends its return to exclude the dollar_figure reimbursement from gross_income generally the inclusionary portion of the tax_benefit_rule would require the inclusion in gross_income of any recovery with regard to a loss in a prior taxable_year provided the deduction for the loss resulted in a tax_benefit however the tax_court recognizes an erroneous deduction exception to the inclusionary portion of the tax_benefit_rule that is the rule does not require inclusion in gross_income of a recovery in a subsequent taxable_year with regard to a prior improper deduction even one that provided a tax_benefit 19_tc_1 75_tc_497 under that exception the taxpayer would be entitled to a refund for even though the taxpayer received a tax_benefit from the erroneous loss deduction for such a result would constitute a net_loss of revenue to the government not related to timing both the ninth and fifth circuit_court of appeals have expressly rejected the tax we are assuming that when the service audits the taxpayer’s return the statute_of_limitations for claiming a refund for will have expired if not appropriate action should be taken to ensure no possible prejudice to the government court’s erroneous deduction exception to the inclusionary portion of the tax_benefit_rule finding the tax court’s rationale for the exception unpersuasive 656_f2d_483 9th cir cert_denied 456_us_961 70_f3d_16 5th cir cert_denied 517_us_1208 the city however lies within the tenth circuit and it appears neither the court_of_appeals for that circuit nor the court_of_appeals_for_the_federal_circuit has expressly addressed the applicability of the erroneous deduction exception therefore to prevent possible prejudice to the government audit adjustments should be proposed for taxpayers who claim loss deductions for or in excess of amounts allowable pursuant to the analysis in this memorandum unless a special circumstance4 exists which eliminates possible prejudice to the government notwithstanding the erroneous deduction exception a taxpayer may still be required to include a recovery_of an improperly deducted item for one taxable_year in gross_income in a subsequent taxable_year pursuant to the equitable remedy of quasi- estoppel also known as the duty_of_consistency for the duty_of_consistency to apply however the taxpayer must at least misrepresent or inadequately disclose some fact or an issue of mixed fact and law relating to the improper deduction no duty_of_consistency exists with regard to mistakes of law see southern pacific pincite supra assuming that the analysis in this memorandum accurately reflects the law in all likelihood a court would conclude that a taxpayer who claimed a bombing loss deduction for in excess of that allowable pursuant to the memorandum’s analysis did so because of a mistake of law therefore the service should not assume that the duty_of_consistency will apply to negate the possible application of the erroneous deduction exception information reporting sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of the trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed and determinable gains profits and income of dollar_figure or more in a taxable_year to render a true and accurate return to the secretary_of_the_treasury setting forth the amount of those gains profits and income and the name and address of the recipient of the payment sec_1_6041-1 and g of the income_tax for instance in the example discussed above a special circumstance would exist if the statute_of_limitations for claiming a refund for expires during the audit of the taxpayer’s return without the taxpayer filing a refund claim for based on excluding the reimbursement of the erroneously deducted item from gross_income for that year regulations provide that payments made by a state or a political_subdivision are subject_to this reporting requirement sec_1_6041-1 provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained as used in sec_6041 the term gains profits and income means an amount that is gross_income to the payee when oklahoma city paid a grant to a taxpayer under the cdbg program to make repairs to a damaged building it could not identify the amount of the payment considered gains profits or income to the payee the city could not determine a payees’ adjusted_basis in damaged property or the amount of the payment a property owner actually used to replace or repair the property additionally the city would not know whether payees elected to defer gain under sec_1033 therefore because the payees’ gains profits or income were not fixed or determinable under sec_6041 the city was not required to issue information returns with respect to payments made under the cdbg program we understand however that the city did issue forms to those who received payments under the cdbg program the local i r s office may wish to consider methods of dealing with or forestalling i r s inquiries directed to taxpayers that are based on forms for payments to repair damaged property as a result of the bombing this technical assistance is advisory only and is intended to call attention to well- established principles of tax law that apply in the situation described taxpayers uncertain whether these principles or interpretations of tax law should apply to their situations should consider seeking a private_letter_ruling or if appropriate technical_advice procedures for issuing letter rulings and technical_advice are in revproc_99_1 1998_1_irb_6 and revproc_99_2 1999_1_irb_73 respectively
